Dear Honorable Floyd,
The Attorney General has received your request for an official opinion asking:
 "Is Call a Ride Public Transit System of Ada, which is funded by the City of Ada, Pontotoc County, the United Way, and by funds obtained under Section 18 of the Urban Mass. Transportation Act of 1964, as amended, entitled to purchase gasoline through the City of Ada, thereby receiving an exemption from state fuel taxes allowed in 68 Ohio St. 527(B) of the Oklahoma Statutes?"
The exemption from State fuel taxes mentioned in your opinion request is provided in 68 Ohio St. 527(B) (1981). It provides:
    "Gasoline, diesel fuel or special fuels used solely and exclusively as fuel to propel motor vehicles on the public roads and highways of this state, when leased or owned and being operated for the sole benefit of a county, city or town, shall be exempt from all state taxes levied by this title. Provided, if the gasoline, diesel fuel or special fuels are placed directly into the fuel supply tank or tanks of the motor vehicles by the supplier, certification must be made on the invoice and all such sales must be reported by the supplier on forms provided by the Oklahoma Tax Commission." (Emphasis added).
A fundamental rule of statutory construction is to construe statutes by reading their provisions with ordinary and common meaning of the words used. State ex rel. Western State Hospital v. Stoner, 614 P.2d 59 (Okla. 1980). The clear meaning of 68 Ohio St. 527(B) (1981) is that the fuel used exclusively for motor vehicles on the public roads and highways in Oklahoma that are leased or owned and being operated for the sole benefit of a county, city or town shall be exempt from state fuel taxes.
The key to such an exemption is two-fold. One key is that the vehicle being used must be leased or owned by a county, city or town. Also, that vehicle must be operating for the sole benefit of a county, city or town. Both factors must be present before the fuel used to propel such motor vehicle is exempted from state fuel taxes under 68 Ohio St. 527(B) (1981).
It is, therefore, the official opinion of the Attorney General that thefuel used exclusively to propel a motor vehicle on the public roads andhighways of this state when leased or owned and being operated for thesole benefit of a county, city or town shall be exempt from all statetaxes levied under Title 68 of the Oklahoma Statutes. Whether the fuelused to operate a particular motor vehicle would meet the requirementsof 68 Ohio St. 527(B) (1981) and be exempt from state fuel taxes is aquestion of fact that cannot be answered in an Attorney General Opinion.
MICHAEL C. TURPEN, ATTORNEY GENERAL OF OKLAHOMA
RICHARD MILDREN, ASSISTANT ATTORNEY GENERAL